DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claims 1, 10, and 19, “the target workstation is determined according to the distances between the multiple workstations and the target temporary container” is unclear.  Also, the claims recite “at least one workstation” in the preceding lines and not “multiple workstations”.  
Does Applicant mean: “the control server is configured to determine a distance between the at least one workstation and the target container, and select the target workstation from the at least one workstation that is the shortest distance to target temporary container.”
Also, Applicant may consider: “the target workstation is determined based on a distance between the at least one workstation and the target temporary container, wherein the at least one workstation that is closest to the target container is determined to be the target workstation.”  
If Applicant wants to use the terms “multiple workstations”, Applicant must ensure that the same terms are applied throughout the claims consistently.  

Relative to claim 10, lines 19-25 the phrase, “the first target access device comprises a telescopic component and a lifting component, taking out, by the first target access device, according to the first access instruction, the target storage container from the first target inventory container located in an inventory area comprises: the lifting component lifting or lowering the telescopic component to a height where the target storage container is capable of being grasped; the telescopic component grasping the target storage container and taking out from the first target inventory container”, is unclear.  
Below is an another example of lines 11-25.  Does Applicant mean: 
“taking out, by the first target access device, according to the first access instruction, the target storage container from the first target inventory container located in an inventory area, carrying the target storage container and moving on a ground of the inventory to the target temporary container located in the inventory area to place the target storage container in the target temporary container, wherein the first target access device comprises a telescopic component and a lifting component; and
carrying, by the first target carrying device, according to the first carrying instruction, the target temporary container located in the inventory area to the target workstation for operation;
wherein the taking out the target storage container from the first target inventory container located in an inventory area by the first target access device further comprises: 
lifting or lowering, by the lifting component, the telescopic component to a height where the target storage container is capable of being grasped; 
grasping the target storage container by the telescopic component, and taking out the target storage container from the first target inventory container…”?

Relative to claim 25, it is not clear as to whether the claim is intended to be independent or dependent.  The claim has been interpreted to be a claim that depends from claim 19.  The claim in improper dependent form.  The claim must be rewritten in proper dependent form.    
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-6, 8, 10-13, 15, 17, 19-23, and 25 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Reasons For Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose:  
A warehousing management system, comprising: 
a control server, 
at least one inventory container, at least one access device, at least one temporary container, at least one workstation and at least one carrying device; 
the at least one access device and the at least one carrying device respectively communicate with the control server, the at least one inventory container each contains a storage container;
the control server is configured to, in response to a current task, determine: 
a first target inventory container of the at least one inventory container in which a target storage container requested by the current task is located, 
a first target access device to take out the target storage container from the first target inventory container, 
a target temporary container; 
and a target workstation of the at least one workstation to operate the target storage container, and 
send a first access instruction to the first target access device; and 
when the target temporary container satisfies a preset condition, determine a first target carrying device to carry the target temporary container to the target workstation;
the first target access device is configured to carry the target storage container and move on a ground of the inventory area to the target temporary container to place the target storage container in the target temporary container; and
the first target carrying device is configured to, in response to the first carrying instruction, carry the target temporary container located in the inventory area to the target workstation for operation;
each access device comprises a telescopic component and a lifting component, the telescopic component of the first target access device is configured to grasp the target storage container and take the target storage container out from the first target inventory container, and the lifting component of the first target access device is configured to lift or lower the telescopic component to a height where the target storage container is capable of being grasped; and
the target workstation is determined according to the distances between the at least one workstation and the target temporary container, as claimed and as understood by the Examiner.

Relative to claims 10 and 19, the prior art does not disclose: 
A warehousing management method, comprising:
determining, by the control server, according to a current task, 
a first target inventory container in which a target storage container requested by the current task is located, 
a first target access device configured to take out the target storage container; 
a target temporary container; and
a target workstation configured to operate the target storage container, and 
sending a first access instruction to the first target access device; and 
when the target temporary container satisfies a preset condition, determining a first target carrying device to carry the target temporary container to the target workstation, and sending a first carrying instruction to the first target carrying device;
taking out the target storage container from the first target inventory container located in an inventory area and placing the target storage container in the target temporary container; and
carrying, by the first target carrying device, according to the first carrying instruction, to the target workstation for operation;
the first target access device comprises a telescopic component and a lifting component, for taking out, by the first target access device, according to the first access instruction, the target storage container from the first target inventory container located in an inventory area comprises: 
the lifting component lifting or lowering the telescopic component to a height where the target storage container is capable of being grasped; 
the telescopic component grasping the target storage container and taking out from the first target inventory container, and
the target workstation is determined according to the distances between the at least one workstation and the target temporary container, as claimed and as understood by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655